 LOCAL 814,INTL. BROTHERHOOD OF TEAMSTERSLocal 814, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca and Bader Brothers Warehouses,Inc. Cases 29-CC-476 and 29-CE-33June30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn January 28, 1976, Administrative Law JudgePaul Bisgyer issued the attached Decision in this pro-ceeding.Thereafter, General Counsel and the Charg-ing Party filed exceptions and a supporting brief, andRespondent filed a brief in support of his Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-'The General Counsel has filed a posthearing motion requesting dismiss-al of the consolidated complaint based on a recent Board decision whichissued subsequent to the AdministrativeLaw Judge'sDecision herein, andthe Charging Party has filed an opposition thereto In the case relied on bythe General Counsel the Board concluded that the sale of assets in liquidat-ing a business is not "doing business" within the meaning of Sec 8(e) of theAct, and we find that principle to be an alternative basis supporting theconclusion reached herein SeeDistrictNo 71,International Association ofMachinists and AerospaceWorkers,AFL-CIO, (Harris Truck and TrailerSales Inc,),224 NLRBNo 10 (1976),see alsoInternationalUnion of Oper-ating Engineers,Local No 701, AFL-CIO (Cascade EmployersAssociation,Inc),221 NLRB751 (1975)2We agree with the Administrative Law Judge'sanalysis of the casesrelied on by the General Counsel and with his conclusion that these casesare not dispositive of the issues presented here However,we note that cer-tain of the Administrative Law Judge's comments give rise to an inferencethat subcontracting clauses by their very nature evidence a lack of anywork-preservationobjectAnysuch inference would be improper,for theBoard has on numberous occasions found various subcontracting clauses tohave a proper work-preservation object in a variety of contexts See, e g,W A Boyle,et al, as agents for the international Union,United Mine Work-ers of America,179 NLRB 479 (1969) Inasmuch as we agree with the Ad-ministrative Law Judge that art 50B is a valid work-preservation clause,having a different object from that found in the"no subcontracting" casesreferred to above,we find it unnecessary to rely on any of his commentswhich may be interpreted as implying that"no subcontracting"clauses areper seunconcerned with work preservation609lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be dismissed.DECISIONSTATEMENT OF THE CASEPAULBISGYER,AdministrativeLaw Judge:This consoli-dated proceeding,withall the parties represented, washeard on September 17 and 18,1975, inBrooklyn, NewYork,on the consolidated complaint of the General Coun-sel issuedon August 6, 1975,'as amended at the hearing,and the answerof Local 814,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Respondent.In issue is thequestion of whether the Respondent violated Section 8(e)and 8(b)(4)(i), (ii)(A) and (B) of the National Labor Rela-tions Act, as amended,'in its efforts to enforce a provisionin a collective-bargaining agreement committing BaderBrothersWarehouses,Inc., to require the purchaser of allor part of its moving and storage operations to assume theobligations of such agreement,including the employmentof the unit employees.At theclose of the hearing,the par-ties waived oral argument.Thereafter,the General Counseland the Respondent filed helpful briefs in support of theirrespective positions.Upon the entirerecord, and from my observation of thedemeanor of the witnesses,and with due considerationbeing given to the arguments advanced by the parties, Imake the following:'The consolidatedcomplaint is based on separate charges filed in theindicated caseson June 27, 1975, copiesof which were duly served on theRespondent by registered mail the same day2 Sec 8(b)(4), among other things,makes it an unfair labor practice for alabor organization or its agents,(i) to engage in, or to induce or encourage any individual employedby any personengaged in commerce or in an industry affecting com-merce to engage in, a strike or a refusal in the course of his employmentto use,manufacture,process,transport,or otherwise handle or work onany goods,articles,materials,or commodities or to perform any serv-ices, or (u) to threaten, coerce,or restrain any person engaged in com-merce or inan industryaffecting commerce, where in either case anobject thereof is(A) forcing orrequiringany employerto enter into any agree-ment which is prohibitedby Section 8(e),(B) forcing or requiring any person to cease using,selling, handling,transporting, or otherwise dealing in the products of any other produc-er,processor,or manufacturer,or to cease doing business with anyother personProvided,That nothingcontained in this clause (B)shall be construed to make unlawful, where not otherwise unlawful,any primarystrike or primary picketingInsofar as relevant,Sec 8(e)makes it an unfair labor practicefor any labororganization and any employer to enter into anycontract or agreement,express or implied,whereby such employerceases or refrains or agrees to cease or refrain from handling, using,selling,transporting or otherwise dealing in any of the products of anyother employer,or to cease doing business with any other person, andany contractor agreement entered into heretofore or hereafter contain-ing such an agreement shall be to such extent unenforceable and void225 NLRB No. 78 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANIESINVOLVEDAt all material times and until March 26, 1975, BaderBrothers Warehouses, Inc., Bader Brothers Van Lines, Inc.,and Bushwick Trailers, Inc.,3 separate New York corpora-tions,maintained their principal office and place of busi-nessat 475 Underhill Avenue, Syosset, New York .4 In ad-dition to warehousing facilities, this building, which isowned by Bader Warehouses, contains a furniture repairshop, garage, vehicle repair shop and offices. Prior toMarch 26, 1975, Bader Warehouses was engaged in thebusiness of local moving and storage of household andother goods and commodities, while Bader Van Lines per-formed long-distance, interstate moving services under anInterstateCommerce Commission certificate, using driverssupplied by Bader Warehouses and independent owner-operators. During the same period, Bushwick was engagedin the business of buying, selling, and leasing trucks, trac-tors, trailers, and other vehicles.Most of this equipmentwas leasedto Bader Warehouses and Bader Van Lines foruse in their moving and storage operations. A small per-centageof Bushwick's leasing andsalesbusiness was trans-acted with stranger companies or with independent owner-operators employed in the Bader Van Lines' moving enter-prise. Bushwick also operated a vehicle maintenance andrepair shop at the Syosset facility which serviced the vehi-cles utilized by Bader Warehouses and Bader Van Lines intheir operations.It is clear from the record that at all relevant times BaderWarehouses, Bader Van Lines, and Bushwick comprised aclosely knit, affiliated and integrated business organizationunder centralized control, having common family owner-ship, officers, and direction. Herman Bader, the presidentof all three corporations, formulated a common labor poli-cy which FredBauer,a relative, administered as the gener-almanagerof these corporations. I find, for purposes ofthe Act, that a single employer relationship existed amongthe three corporations.During the year preceding the issuance of the complaintherein on August 6, 1975, Bader Warehouses, in the regularcourse and conduct of its business operations, derivedgrossrevenue in excess of $500,000, of which more than$50,000 was received for the transportation of householdgoods and other commodities across statelines.According-ly, I find that Bader Warehouses individually, and thethree above-named corporationsas a single-integrated em-ployer, at all significanttimeswere engaged in commerceand in an industry affecting commerce within themeaningof Sections 2(6) and (7) and 8(b)(4) of the Act.Golden Cycle Van and Storage of New York, Inc., here-in called Golden Cycle, is a New York corporation en-gaged in the business of local and interstate moving and3These corporations will be collectively referred to as the Bader Corpora-tions and individually as Bader Warehouses, Bader Van Lines, and Bush-wick, respectivelya Since March 26, 1975, the Bader enterprises have maintained their prin-cipal corporate office at the residence of their president,Herman Bader, inRoslyn, New York, although they continue to occupysome space in theSyosset facility for the purpose of winding up their business affairsstorage of household goods and other commodities and ofproviding related services at the Syosset facility where ithas maintained its principal office and place of businesssince on or about March17, 1975.In the regular course ofitsbusiness operations,Golden Cyclederives gross reve-nues at a projected annual rate in excess of $500,000 ofwhich more than $50,000 is received from the transporta-tion of household goods and other commodities acrossstate lines.Ifind thatGolden Cycleisan employer en-gaged in commerce and in an industry affecting commercewithin the meaning of Sections 2(6) and(7) and 8(b)(4) ofthe Act.IITHE LABORORGANIZATION INVOLVEDI find thatthe Respondent is a labor organization withinthe meaning of Section2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction, IssuesPresentedSince 1952, when the Bader Corporations were createdas offshoots of their predecessor, Bader Brothers, Inc.,Bader Warehouses and the Respondent have maintained acontinuous collective-bargaining relationship with respectto Bader Warehouses' moving and storage employees con-sisting of chauffeurs, warehousemen, packers, hi-lo opera-tors, checkers, and helpers employed at the Syosset facility.Their most recent contract,5 which has a 3-year term run-ning from April 1, 1974, through March 31, 1977, providesin article 50, entitled "Parties Bound," the following:B. This Agreement shall also be binding upon thesuccessors, administrators, executors and assigns ofthe parties either signatory hereto, or who are bymembership in an Association as above set forthbound to the terms hereof. In the event an entire oper-ation or part thereof, is sold, leased, transferred ortaken over by sale, transfer, lease,assignment,receiv-ership, or bankruptcy proceeding, such operation orpart of an operation shall continue to be subject to theterms and conditions of this Agreement during theterm hereof. On the sale, transfer or lease the specificprovisions of this Agreement shall prevail. It is under-stood that the parties hereto shall not use anyleasingdevice to a third party to evade this Agreement. TheEmployer shall give notice of the existence of thisAgreement to any purchaser, transferee,lessee, assign-ee, etc. of the operation covered by this Agreement, orany part thereof. Such notice shall be in writing and acopy served upon the Union at the time the seller,transferor or lessor executes a contract or transactionThis is the same type of contractthe Respondent has negotiated withvariousmoving employer-associations which Bader Warehousesindepen-dently executed with the RespondentBaderWarehouses'affiliated corpo-rations, Bader Van Lines and Bushwick,were not parties to this agreementas they did not employ moving orstorageemployeesBader Van Lines,however, utilized employeesof BaderWarehousesin its long-distance oper-ations whenever needed On those occasions, the employees remained sub-ject to theterms andconditions of employment embodiedin thecollective-bargaining agreement,pursuantto a verbalunderstanding between the par-ties reached in 1971 LOCAL 814, INTL.BROTHERHOOD OF TEAMSTERS611as herein described. The union shall also be advised ofthe exact nature of the transaction excluding financialdetails. In the event the Employer fails to require thepurchaser, transferee or lessee to assume the obliga-tions of this Agreement, the Employer shall be liableto the Union, and to the employees covered, for alldamages sustained as a result of such failure to requireassumption of the terms of this Agreement; but shallnot be liable after the purchaser, transferee or lesseehas agreed in writing to assume the obligation of thisAgreement.A related clause in article 21 H of the contract dealing withseniority provides, in pertinent part, thatWhenever one company is absorbed by, mergedwith, purchased or acquired in any manner by anothercompany, the employees of both companies shall beintegrated into one Seniority List by their dates oforiginal employment ... .CharlesMartelli, theRespondent's secretary-treasurer,credibly testified that article 50 B was first negotiated andembodied in the bargaining contract in 1965 to assure thecontinuity in employment of the unit employees of a com-pany taken over by another.Itwas the Respondent's attempt to enforce rights itclaimed under article 50 B that gave rise to the unfair laborpractice charges herein. As will be discussed later in greaterdetail, the Bader Corporations decided, among otherthings, to terminate their moving and storage operations.Accordingly, in September 1974 they entered into a con-tract with Greyhound Van Lines, Inc., for the sale of mostof their rolling stock and other physical assets and equip-ment used in the moving and storage business. In addition,Bader Warehouses, as owner, executed a 10-year lease toGreyhound of the Syosset facility. By March 25, 1975, thetransfer of assets and the occupation of the Syosset facilitywere completed. At that time, Golden Cycle, a recentlycreated subsidiary of Greyhound or of the latter's parentorganization, commenced the moving and storage businessat the Syosset facility with the purchased assets. BaderWarehouses, for its part, simultaneously terminated its op-erations and the employment of its employees covered bythe above bargaining contract .6 Admittedly, Bader Ware-houses did not require Golden Cycle to assume the obliga-tions of its bargaining contract with the Respondent, nordid Golden Cycle voluntarily agree to do so, despite theRespondent's demands and warning that it would takewhatever lawful action was necessary to protect its mem-bers and the integrity of that contract.As a consequence, on March 26, 1975, the Respondentbegan picketing the Syosset facility with signs stating thatitwas on strike against Golden Cycle and Bader Brothers.On the same day, the Respondent, acting pursuant to thebargaining agreement, requested the moving and storagejoint labor-management board to hear and determine itsdispute with Bader Brothers over the latter's violation ofthe bargaining contract in not requiring Golden Cycle to6 Bader Van Lines also discontinued its long-distance moving operations,as did Bushwick in terminating various aspects of its operationsassume the obligations thereunder. Subsequently, the Re-spondent and Bader Warehouses agreed to bypass the jointboard and submit their dispute to arbitration in accor-dance with the rules and regulations of the American Ar-bitration Association. Although an arbitrator has been des-ignated,furtherarbitrationproceedingshavebeensuspended because of the pendency in a United States Dis-trictCourt of the General Counsel's petition for a tempo-rary injunction under Section 10(1) of the Act. For thesame reason, picketing also ceased on July 25.As indicated above, the amended complaint alleges thattheRespondent's efforts to secure compliance by BaderWarehouses with artice 50 B of the bargaining contractand to achieve Golden Cycle's assumption of the obliga-tions of that contract violated Section 8(e) and 8(b)(4)(i),(u)(A) and (B) of the Act. Since there is no question con-cerning the Respondent's actions to accomplish those ends,the criticalissuesto be resolved are threefold. One iswhether article 50 B is the type of a so-called "hot cargo"clause which contemplates a secondary boycott prohibitedby Section8(e), astheGeneral Counsel contends it is, orwhether it is a valid work-preservation clause designed tosave the jobs of unit employees and therefore is primary innature and permissible under the Act, as the Respondenturges it is. The second question is whether the sale of capi-tal assets and the leasing of property involved in the termi-nation of Bader Warehouses' moving and storage businessconstitute "doing business" within the meaning of Section8(e) of the Act and fall within the protective scope of thatprovision.The final question presented is whether theRespondent's picketing in part, directed against GoldenCycle, is a form of secondary activity prohibited by Section8(b)(4)(B) of the Act. Focusing our attention on these crit-ical issues,we turn to the evidence.B. The Evidence1.The sale of the physical assets of the BaderCorporations and the leasing of the Syosset facility; thetermination of the moving and storage operationsAs indicated above, the three Bader corporations com-prise a single, integrated business enterprise. Prior toMarch 25, 1975, Bader Warehouses furnished local movingand storage services; Bader Van Lines performed the long-distancemoving, using Bader Warehouses' employees orindependent owner-operators; and Bushwick purchasednew and used tractors, trailers, trucks, and other rollingequipment which it leased to its affiliated companies fortheirmoving and storage operations, although it also soldor leased such equipment on a much smaller scale tostranger companies or independent owner-operators em-ployed by Bader Van Lines. Bushwick also operated thevehicle repair shop located at the Syosset facility, where thetractors, trailers, and trucks utilized by Bader Warehousesand Bader Van Lines in their operations were serviced. TheSyosset warehouse, which the Bader corporations occu-pied, and the adjoining property are owned by BaderWarehouses.Before September 1974, the Bader corporations decidedto terminate their moving and storage business, as well as 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir related operations, and to dispose of their assets. Ac-cordingly, on that date, followinga series ofnegotiationswith Greyhound Van Lines, Inc., the Bader corporationsand Greyhound concludedan agreementfor the sale toGreyhound of most of the rolling stock and other physicalassetsand equipment used in the moving and storage oper-ations, such as, tractors, trailers, trucks, and other vehicles,and warehouse, office, furniture repair shop, and truck re-pair equipment. Excluded from the sale, however, were theBader corporations' good will, trade names, customer lists,accounts receivable, Federal and state certificates authoriz-ing the conduct of local and interstate transportation oper-ations, somelots of unclaimed household furniture, ap-proximately six tractors or trailers and several personalcars.8As part of this transaction, Bader Warehouses, asowner, leased to Greyhound for a 10-year period its Syo-sett building, which housed the warehousing, furniture re-pair, vehicle repair,9 garage and other facilities, and a por-tion of adjoining real property.The transfer of the sold assets and leased premises wasthereafter effected on a gradual basis until its completionon March 25, 1975. In the meantime, Golden Cycle wasformed and incorporated in February 1975 as a subsidiaryofGreyhound or the latter's parent organization to con-duct the Syosset moving and storage operations. On March17, 1975, Golden Cycle took possession of the assets andthe Syosett facility and began recruiting help. As of thedate of the hearing in this case, Golden Cycle had hiredsome 15 employees to perform moving and storage work.Its businesscomes directly from the public or referral byaffiliated companies.During the period preceding the termination of its mov-ing and storage business, Bader Warehouses and BaderVan Lines notified its customers of their intentions to dis-continue those operations. On March 17, 1975, Fred Bauer,the general manager of the Bader Corporations, met withthe employees who were at work that day. These employ-ees were amongthe nine men included on the then currentsenioritylistBaderWarehouses maintained.10 Bauer told7There is evidence that, before the Greyhoundnegotiations, similar nego-tiations were held with Pan-American Van Lines, Inc, in the winter of 1973and early spring of 1974 which did not materialize It also appears thatBader Warehouses had previously sold an auxiliary warehouse in Brooklyn,New York, to Coventry Van Co and the four Bader employees there em-ployed continued working for the new owners It appears that the local transportation certificates were subsequentlysold to another company and that the Interstate Commerce Commisioncertificate was in the process of being sold at the time of the hearing in thiscaseThere is also testimony that at the time of the Greyhoundtransactionthe six tractors or trailers were located in Atlanta, Georgia, that one of themwas sold to American Secunty Van Lines in late 1974 or early 1975, andthat the remaining five pieces of equipment were in American Security'spossessionunder a leasearrangement since the beginning of 1974 The per-sonal cars, which are also owned by Bushwick, have not yet been disposedof9 As a consequence, Bushwick subsequently discontinued operating thevehicle repair shop10BaderWarehouses maintained this list pursuant to the terms of itscollective-bargaining agreement with the Respondent Employees were eligi-ble for a position on this list after completion of 30 working days in any90-day working period This list, which was arranged by job classificationand seniority, was used for assigning employees to household moving andstorage jobs A straight payroll seniority list was used for commercial mov-ing assignmentsNo employee could be hired before the applicable list wasthe assembled employees that Bader was going out of themoving and storage business for economic reasons andthat the two moving jobs which were then in progresswould be the last to be performed.Thereafter, on March 25, Bader corporations terminatedtheirmoving and storage operations and discharged theirnine bargaining unit employees. However, the Bader cor-porations continued to occupy space at the Syosset facilityfor the sole purpose of winding up their affairs, retainingBauer and an office employee to handle such matters. Theexecutive offices were also moved to President HermanBader's residence.Whatever ultimate use is to be made ofthe corporate structure of the Bader corporations, Badermade it clear that he had no intention of resuming themoving and storage operations.2.Bader Warehouses' breach of article 50 B of itsbargaining contract; the Respondent's efforts to securecompliance by Bader Warehouses and the assumption ofcontractual obligations by Golden CycleIt is undisputed that Bader Warehouses did not requireGolden Cycle to assume the obligations of Bader Ware-houses' bargaining contract with the Respondent as thereinprovided in article 50 B, quoted above; nor did GoldenCycle voluntarily assume those obligations. Moreover, al-though the Respondent probably became aware of theGreyhound transaction shortly after its consummation inSeptember 1974,11 it is clear that no written notificationprescribed in the bargaining contract was ever given to it.On or about February 21, 1975, the Respondent's busi-ness agent, Denetra, requested General Manager Bauer toarrange a meeting for him with President Herman Bader todiscuss the Greyhound matter. No such meeting, however,was held. Thereafter, on March 18, following Bauer's noti-fication to the employees of the scheduled termination ofBader's moving and storage business and their dischargeeffective onMarch 25, Philip Doran, another businessagent of the Respondent, visited Bauer at his office. Inanswer to Doran's inquiries, Bauer informed him that theBader corporations were discontinuing their moving andstorage operations; that he had notified the employees ofthis decision the day before; and that he was in the processof winding up this business.On March 19, Doran returned to the Syosset facilitywhere Bauer introduced him to William Cross, the manag-er of Golden Cycle, and James Deuel, the division manag-er of Smyth Greyhound, an affiliated organization. Doranquestioned Cross and Deuel concerning their operationand was informed that Golden Cycle had purchased assetsfirst exhaustedAlthough the contract provides that prior to hiring anyonenot on the seniority list the "Union shall be notified and given the opportu-nity to refer applicants on a nondiscriminatory basis" (art 10, par P, 1), theRespondent does not operate a formal hiring hall1Accordingto Bauer'suncontradicted and credited testimony, the Grey-hound sales transaction was reported in the Wall Street Journal about Sep-tember 13, 1974, at which time he confirmed the report to employee Wor-den, a member of the Respondent, who questioned him aboutitBauer alsotestified that he further advised Worden that it was premature to go into anydetailsThere is additional credible testimony by PresidentHerman Baderthat the following November the Respondent'sbusiness agent, Denetra,requested an appointment with him to discuss the Company'sbusiness ar-rangements with Greyhound but that such meeting was never scheduled LOCAL 814, INTL. BROTHERHOOD OF TEAMSTERS613from Bader and rented the facility where it would be en-gaged in the moving and storage business.Stating that hedid not feel well, Doran asked to continue their conversa-tion at another time and Cross agreed. On his departure,Doran handed Cross a copy of the Respondent's standardcontract to which Bader Warehouses was a party and sug-gested that Cross read it.The next day, Doran and Denetra visited Cross andDeuel. The business agents asked Cross and Deuel whetherthey would accept the Respondent's existingcontract withBader Warehouses.Insteadof replying directly, Cross andDeuel indicated that Golden Cycle's operation might bedifferent from Bader's and briefly went into some details.When Doran and Denetra repeated their inquiry aboutsigning the contract, Cross and Deuel answered that theylacked the power to do so on their own, adding that thecontract was not designed for the type of business GoldenCycle contemplated engaging in and proposed that a com-promise be worked out more suitable to their needs. Doranrejected the idea. At one point in the conversation, Deuelexpressed his disapproval of some of the Respondent'swork rules. Before Doran and Denetra departed, theyasked whether Golden Cycle would employ the movingand storage employees of Bader Warehouses and Cross re-sponded that he would accept employment applicationsfrom them, as well as from other individuals, and that hewould hire those persons who fit Golden Cycle's require-ments.On the same day, March 20, the Respondent's presidentVincent Bracco, sent the following telegram to Bader Bros.,Inc.:We have learned that you intend to sell or have soldyour operation to Golden Cycle Van of New York,Inc. In accordance with the terms of our collectivebargaining agreementwith this Union you are re-quired among other things to give notice of existenceof this agreement to Golden Cycle in writing with acopy of said notice to be served upon the union andthe exact nature of your transaction with Golden Cy-cle excluding financial details. You have not done so,and we demand that you do so immediately. You mustalso require Golden Cycle to assume the obligations ofsaid agreement. You have not done so and we demandthat you do so immediately. If you fail to requireGolden Cycle to assume the obligations of said agree-ment you will be held liable to the Union and theemployees for all damages sustained as a result ofyour failure to require assumption of the terms of thisagreement and the Union shall take whatever lawfulaction it deems necessary to protect its members andthe integrity of its contract.To Golden Cycle, the Respondent's president sent thistelegram:We understand you are purchasing and taking overthe operation of Bader Bros., Inc. This Union has acollectivebargaining agreement with Bader Bros.,Inc., covering the operation you are purchasing andtaking over. Pursuant to Article 50 of said agreemententitled, Parties Bound, we demand that you agree inwriting to assume the obligations of said agreement.Please notify the undersignedpromptlyin writing thatyou assume the obligations of said agreement. Yourfailure to do so will compel theUnion totake whatev-er lawful action is necessary to protect our membersand the integrity of our contract.On March 25,Herman Bader advised the Respondentthat he was turning over the telegram directed to him toGolden Cycle. The next day,the Respondent received aletter fromGolden Cycle to theeffect that it was not prof-itable for it to abideby thebargaining contract becauseGoldenCycle'soperationswould bedifferent fromBader's.3.Picketing at the Syosset facility; the institution ofarbitration proceedingsNot having succeeded in its efforts to secure BaderWarehouses' compliance with its commitment in article50 B of their bargaining contract to require Golden Cycleto assume those contractual obligations or to persuadeGolden Cycle voluntarily to assume those obligations, theRespondent on March 26, 1975, established a picket lineon the sidewalk in front of the Syosset facility. AccordingtoCharlesMartelli, the Respondent's secretary-treasurer,the Respondent took this action to protest Bader Ware-houses' violation of its agreement, and Golden Cycle's re-fusal to assume the contractual obligations and to retainthe unit employees in its employ. The picketing was con-ducted peacefully by the discharged employees of BaderWarehouses and other members of the Respondent. Thenumber of pickets varied between one and eight and oncertain days none appeared at all. The signs carried by thepickets bore the following legend:Local 814, I.B. of T. on strike against Golden CycleVans, of New York, Inc. and Bader Brothers. No dis-pute with any other employer."Picketing continued until July 25, 1975, when itwas sus-pended during the pendency of proceedings in a UnitedStates District Court initiated by the General Counsel for a10(1) injunction.By letter dated March 26, 1975, the Respondent request-ed the moving and storage joint labor-management board,the forum established in the parties' bargaining contract tohear and resolve contractual disputes, to consider theRespondent's dispute with Bader Warehouses over thelatter's failure to comply with article 50 B and to determinethe remedy. Admittedly, the Respondent, among otherthings, sought damages it and the unit employees sus-tained.At a subsequent meeting of the joint board, theRespondent and Bader Warehouses, at the Respondent'srequest, entered into a written stipulation dated May 7,1975, whereby they agreed to bypass the joint board andsubmit their dispute to arbitration conducted under theauspices of the American Arbitration Association. There-after, pursuant to the stipulation, arbitration proceedingswere instituted and an arbitrator was selected. Although ahearing before the arbitrator was scheduled for July 14,1975, no testimony on the merits has been taken and the 614DECISIONSOF NATIONALLABOR RELATIONS BOARDarbitration proceedings are apparently still pending. In themeantime,on June27, 1975,Bader Warehouses filed theunfair labor practice charges in the present case.C. Analysis; Concluding FindingsBasic to a determination whether the Respondent violat-ed Section 8(e) and 8(b)(4)(i), (ii)(A) and (B), as alleged inthe amended complaint, is the question of the validity ofarticle 50 B of its collective-bargaining contract with BaderWarehouses. As shown above, article 50 B committed Bad-er to require a purchaser of its operations or any part toassume the obligations of the bargaining contract, whichundeniably included the retention in the purchaser's em-ploy of the unit employees of Bader Warehouses on theestablished seniority list. This clause also provided for thepayment by Bader Warehouses of damages sustained bythe Respondent and the covered employees if Bader Ware-houses failed to require the purchaser to assume the con-tractual obligations. The General Counsel contends that,since Bader Warehouses was thus precluded from doingbusiness with a purchaser who was unwilling to assume thebargaining contract, the Respondent's attempted enforce-ment violated the indicated sections of the Act. The Re-spondent, on the other hand, insists that article 50 B isessentially a valid work preservation clause not encom-passed by the proscription of Section 8(e).12Section 8(e), in pertinent part, makes it an unfair laborpractice for any labor organization and any employer "toenter into any contract or agreement . . . whereby suchemployer ceases or refrains or agrees . . . to cease doingbusiness with any other person, and any contract or agree-ment entered into . . . containing such an agreement shallbe to such extent unenforceable and void ...." In Na-tionalWoodwork,"the Supreme Court held that a contractclause designed to protect and preserve work customarilyperformed by employees in the bargaining unit was prima-ry in nature and therefore not prohibited by Section 8(e)From its review of legislative history, the Court observed(at 635) that, "[a]though the language of § 8(e) is sweeping,itclosely tracks that of § 8(b)(4)(A), and just as the latterand its successor § 8(b)(4)(B) did not reach employees' ac-tivity to pressure their employer to preserve for themselveswork traditionally done by them, § 8(e) does not prohibitagreements made and maintained for that purpose." Todetermine whether a particular contract clause violatesSection 8(e), the Court continued (at 644), requires an in-quiry into "whether, under all the surrounding circum-stances, the Union's objective was preservation of work for... [unit] employees [which would be primary and there-12 Preliminarily,it is noted that,although the 6-month limitation periodprescribed in Sec 10(b) of the Act,precludes the issuance of a complaintbased on the execution of the bargaining agreement here involved,there isno question that the Respondent's attempted enforcement of art 50 B, is,under settled law, tantamount to a reaffirmance of, and therefore an enter-ing into, that agreement as that term"to enter" is used in Sec 8(e)Interna-tional Organizationof Masters,Mates andPilots, AFL-CIO(Seatram Lines,Inc),220 NLRB164 (1975),Milk Driversand Dairy Employees,Local UnionNo 537 (Sealtest Foods,A Divisionof National Dairy Products Corporation),147 NLRB 230, 231 (1964)13NationalWoodwork Manufacturers Association,et al v N L R B,386U S 612 (1967)fore permissible], or whether the agreements . . .were tac-tically calculated to satisfy union objectiveselsewhere,"which would be secondary and unlawful. Otherwise stated(at 645), the "touchstone is whetherthe agreement or itsmaintenanceis addressed to the labor relations of the con-tracting employervis-a-vishis own employees."Applying these tests to the facts of theinstant case, Ifind that article 50B has asits objective the protection andpreservation of the jobs of unit employees in the eventBader Warehouses disposed of all or partof itsmoving andstorage operations. There is absolutely nothing in theclauseor in the record indicating that theclause is aimed atfostering the Union's own organizationalinterestsdistinctfrom the unit employees' job security, which certainly iswithin the area of proper union concern.In these circum-stances,I find that article 50 B, addressed, as it is, to thelabor relations of Bader Warehouses with respect to itsown employees and not being "tactically calculated to sa-tisfyunionobjectives elsewhere," is a legitimatework pres-ervation provision, having a primary objective to save thejobs of unit employees jeopardized by the sale of the BaderWarehouses' operations, which Section 8(e) of the Act doesnot reach. In this respect, the decisions inCommerce Tank-ers,14andSeatrain, l5relied on by the General Counsel tosupport a contrary result, are clearly inapplicable. In nei-ther case was the disputed clause intended to protect orpreserve the jobs of unit employees holding them. InCom-merce Tankers,itwas the union's practicefor the seamenwho manned the ship to leave it when it was sold and to bereplaced by other seamen referred from the union's hiringhall. InSeatrain,the vessel was newly built and until it wassold, it never had a crew whose jobs needed protection. Itthus appears that, unlike the situation in the case at bar,the disputed clauses in the cited cases had an unlawfulsecondary objective to advance the unions'own organiza-tional goals to promote jobs with other employers for theirmembership as a whole through their hiring halls.16The General Counsel, nevertheless,arguesthat article 50B, in addition to protecting thejobs and economicinterestsof the employees of Bader Warehouses,requiresthe pur-chaser to assume noneconomic obligations such as unionrecognition. From this premise, the General Counsel rea-sonsthat article 50B is similarto a union signatory sub-contracting agreement which permits the employer to sub-contractwork only to other employers who agree torecognize the union as the bargaining representative oftheir employees. Since suchan agreementconcededly vio-latesSection 8(e), the General Counsel concludes that arti-cle 50 B is similarly unlawful. I find the analogy untenableand the contention without merit.In the first place, the subcontracting of work, by hypoth-esis,is not concerned with the preservation of work for unit14NationalMaritime Union of America, AFL-CIO (Commerce TankersCorporation),196 NLRB 1100 (1972), enfd 486 F 2d 907 (C A 2, 1973)1Suprai6Also distinguishable from the present case isSealtest Foods, supra,citedby the General Counsel, where the Board found violative of Sec 8(e), aclause in a contract restricting the sale of distribution routes only to thoseindividuals whose route drivers servicing the routes will come under theprovisions of the seller's bargaining contract with the unionManifestly, thedisputed clause was not designed to preserve lobs for the seller's employees LOCAL 814, INTLBROTHERHOODOF TEAMSTERS615employees 17 and therefore the situation is clearlynot ana-logous to the one in the presentcase."Secondly, the factthat the purchaser's assumption of the Bader Warehouses'bargaining agreement would require him to recognize theRespondent does not inevitably establish the invalidity ofarticle 50 B. Thisis sobecause, if the purchaser were toretainin itsemploy the unit employees of Bader Ware-houses, all of whom are members of the Respondent, hemight well become, as the successor, the employing indus-try duty-bound under the Act to recognize the Respondentas the exclusive representative of his employees in an ap-propriate unit.19 In any event, it can hardly be contendedthat if a purchaser, pursuant to the bargaining contractbetween Bader Warehouses and the Respondent, assumedthe contractual obligations, including the retention of unitemployees and recognition of the Respondent, it would bein violation of the Act. Indeed, inBurns, supra,the Su-preme Court held that a successor-employer was notbound by the substantive provisions of a bargaining agree-ment negotiated by its predecessor with the union only be-cause it had not voluntarily agreed to or assumed the con-tract.Moreover,itisbeyond question that successorclauses of the type here involved which, among otherthings, assure employees job security and continuing bene-fits,are appropriate and vital subjects for collective bar-gainingand are frequently embodied in negotiated agree-ments. 0As the Supreme Court so aptly noted'21 "It wouldtherefore be incongruous to interpret § 8(e) to invalidateclauses over which the parties may be mandated to bargainand which have been successfully incorporated throughcollective bargaining in many of this Nation's major laboragreements "In summary, I find that article 50 B of the Respondent'sbargaining contract is a legitimate work preservationclause designed to assure unit employees continued em-ployment, which does not contraveneSection 8(e) of the17CfEast Bay Union of Machinists, Local 1304, United Steelworkers ofAmerica, AFL-CIO, and United Steelworkers of America, AFL-CIO [Fibre-board Paper Products Corp J v N L R B,379 U S 203 (1964)18For this reason,Local 437, International Brotherhood of Electrical Work-ers,AFL-CIO (Dimeo Construction Co),180 NLRB 420 (1969), andBuild-ingMaterial& Construction Teamsters Union Local 216 (Bigge Drayage Com-pany),198 NLRB 1046, enfd 520 F 2d 172 (C A D C, 1975), relied on bythe General Counsel, are distinguishable19CfN LR B vBurnsInternationalSecurity Services, Inc,406 U S 272(1972)20NationalWoodwork ManufacturersAssociation,supra,642,FibreboardPayer Products Corp, supraiNational Woodwork, supra,64322 In view of this determination,it is unnecessaryto considerthe stillunsettled question raisedby theRespondentwhether thesale of capitalassets and the leasing of businesspropertyin connectionwith the liquida-tion andtermination of the seller'soperationsconstitute"doing business"within the meaningof Sec 8(e) InCommerce Tankers, supraat 1101, theBoard reserved that question with respectto industriesother thanthe mari-time industry The Second Circuit,in affirmingthe Boardin that case,expresseddoubt that"an isolated sale of a capital item such a ship comeswithin thislanguage" of"doing business"in Sec 8(e).However, the Courtdid not consider the pointbecause the NMU attorney disclaimedrelianceon it 486 F 2d at 911 Contrary to the GeneralCounsel's assertion, theBoard didnot decide the question noted in thisfootnoteinMilk Drivers andDairy Employees, Local Union No 537, supraIn that case, the employer didnot go out of businessbut only changed its method of distributing its prod-uctsCfInternationalUnionof Operating Engineers, Local No 701, AFL-CIO (Cascade EmployersAssociation,Inc), 221 NLRB 751 (1975)Act.22 It follows that neither this provision nor Section8(b)(4)(i) and (ii)(A) was violated by the Respondent'sreaffirmation of that clause and the Respondent's efforts toenforce it. To be specific, neither of these statutory provi-sions was violated by the Respondent's demands that Bad-erWarehouses require Golden Cycle, the purchaser of thephysical assets andlesseeof the Syosset warehouse facility,to assume the contractual obligations,including the em-ployment of Bader Warehouses' unit employees; by theRespondent's picketing of Bader Warehouses to achievecompliance with article 50 B and the employment of unitemployees; and by submitting the dispute to arbitration tovindicate asserted contractual rights.Turning to the alleged violation of Section 8(b)(4)(i) and(ii)(B) of theAct, the theoryof the amended complaint isthat, in furtherance of its dispute with Bader Warehouses,the primary employer, the Respondent picketed and madedemands upon Golden Cycle, a neutral employer, with anobject of forcing or requiring Golden Cycle to cease doingbusiness with Bader Warehouses. I find this theory veryimaginative but untenable. Since the Respondent's disputewith Bader Warehouses stems from the latter's failure torequire Golden Cycle to assume the contractual obligationsas provided in article 50 B, the General Counsel is, in ef-fect, contending that the Respondent's conduct was aimedat forcing Golden Cycle to put pressure on Bader Ware-houses to yield to the Respondent's demands; namely, torequireGolden Cycle to assume the contractual obliga-tions.Manifestly, this is unrealistic for, had Golden Cycleassumed those obligations, there would be no occasion forthe Respondent to seek compliance by Bader Warehousesof its contractual commitment In my opinion, the moreplausible explanation for the picketing of Golden Cycle atthe Syosset facility, which Bader Warehouses also occupiedfor the purpose of winding up its affairs,is, asthe Respon-dent urges, that it was similarly involved in a primary dis-pute withGolden Cyclebecause of its refusal to assume theobligations of the bargaining contract and to employ theterminated unit employees of Bader Warehouses. By pick-eting in furtherance of this objective, the Respondent "wasnot extending its activity to a front remote from the imme-diate dispute but to one intimately and indeed inextricablyunited to it." 23 Accordingly, I find that the Respondent'spicketing of Golden Cycle contemporaneouslywith BaderWarehouses did not constitute secondary boycott activitythat Section 8(b)(4)(B) of the Act was intended to reach,whatever other unfair labor practice might have been com-mitted.24Having found that the General Counsel has failed tosustain any of the alleged violations, the amended consoli-dated complaint will be dismissed.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:23Douds v Metropolitan Federation of Architects, Engineers,Chemists &Technicians,Local 231,75 F Supp 672, 677 (D C S D N Y ), a case involvingthe so-called ally doctrine not here applicable24 Perhaps the picketing might have run afoul of Sec8(b)(7) of the Act tosecure recognition or bargaining rights but such unfair labor practice wasnot charged and I therefore do not pass judgment on it 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWORDER 251.BaderWarehouses, the Bader Corporations, andIt is ordered that the amended consolidated complaintGolden Cycle are employers engaged in commerce and inissued herein against the Respondent, Local 814, Interna-an industry affecting commerce within the meaning of Sec-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-tions 2(6) and (7) and 8(b)(4) of the Act.men and Helpers of America, be, and it hereby is, dis-2.The Respondent is a labor organization within themissed in its entirety.meaning of Section 2(5) of the Act.3.The Respondent has not engaged in the unfair laborpractices alleged in the amended consolidated complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:25 In the event no exceptions are filed as provided by Sec 102 46 of theRules andRegulations of the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes